Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.

Response to Amendments
	Applicant’s amendments, filed 23 April 2021, have been acknowledged.
	The amendments to claims 1 and 24-25 have been acknowledged.
	Currently, claims 1-25 are pending.

Response to Arguments
Argument:
	The new amendments overcome Farrell, because they now excludes the open spaces present with the structure.
	
Response:
	Argument is persuasive. However, a new rejection is presented under continued examination.

Argument:
	One skilled in the art would not have found it obvious to modify Farrell’s base member 2 to include the bite pad structure recited in amended claim 1. Farrell discloses an appliance to apply a 
	One of ordinary skill in the art would not find it obvious to modify the base member 2 to include a bite structure because doing so would eliminate the resiliency and beneficial spring force provided by the base member 2’s latticed and open design.

Response:
	Argument is persuasive. However, a new rejection is presented under continued examination.

Argument:
	Gores does not form hinges that permit pivoting. Further, Claim 24 has been amended to further distinguish the dentations 22 taught by Gores.

Response:
	Argument is persuasive. Although Gores does form hinges that permit pivoting (the notched structure imparts a pivot relative to the hinges), the newly amended claim language overcomes Gores. A new rejection is presented.

Argument:
	Wright does not disclose a peaked segment of the bite pad posterior portion is formed by intersecting upward-sloping bite pad segments, nor is it adapted to be received in the occlusal groove of a maxillary molar prior to fitting of the dental guard into a user’s mouth.

Response:


Claim Objections
Claim 19 is objected to because of the following informalities:
In regards to Claim 19, the term “arch segment” should be corrected to “anterior arch segment” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,022,903 B2 (Rafih et al., hereinafter referred to as Rafih).


    PNG
    media_image1.png
    503
    498
    media_image1.png
    Greyscale

In regards to Claim 1, Rafih discloses a dental guard (Title, Oral Appliance for Improving Strength and Balance) comprising:
a core 150 (frame 150) from a first material (Col 5, Lines 55-60, the frame can comprise a copolymer material) having a first softening point temperature (inherent to materials), the core comprising a pair of continuous bite pads 158 (occlusal section 158, as illustrated in Annotated Fig 1B) interconnected by an anterior arch segment (Annotated Fig 1B, wherein the anterior arch segment connects the two sides together) comprising a maxillary occlusal surface and an opposing mandibular occlusal surface (Col 5, Lines 65-67, the user will bite down approximately to the occlusal frame sections 158 to establish a gap between the biting surface of the upper and lower jaws. Abstract, a neuromuscular oral appliance comprises a channel with a base adapted to accept teeth from one of an upper and a lower jaw. Further illustrated in Figs 2 and 3, wherein the top and bottom side of the frame 
an outer layer 102 (channel 102) overmolded onto the core (Col 5, Lines 30-32, a frame 150 is nested within and provides rigidity to the then over-molded thermos-plastic material 101 that forms the walls 104, 106, 108 of the channel 102) and substantially covering the maxillary and mandibular occlusal surfaces 158 of the pair of bite pads (Col 5, Lines 30-32, a frame 150 is nested within and provides rigidity to the then over-molded thermos-plastic material 101 that forms the walls 104, 106, 108 of the channel 102. Col 4, Lines 45-57, the channel 102 being adapted to receive teeth of a user’s upper jaw. Col 7, the bite pads 110, 112 deform and displace around the teeth as the bite surface of the lower jaw contacts the bite pads 110, 112. Col 7, Lines 29-31, the bite pads 110, 112 each include a core 160, 162 encapsulated by a skin, which is optionally further encapsulated by the over-molded material  101), the outer layer being formed from a second material (Col 5, Lines 7-10, the channel 102 and the fins 120 can be formed of a thermos-plastic material such as EVA) having a second softening point temperature that is less than the first softening point temperature (Col 5, Lines 47-50, the frame 150 can comprise a material having a higher melting temperature or softening point than the over-molded thermos-plastic material), the outer layer defining, at least in part, a maxillary surface adapted to contact maxillary teeth of a user (Col 4, Lines 45-57, the channel 102 being adapted to receive teeth of a user’s upper jaw).
In regards to Claim 2, Rafih discloses the invention as claimed above.
Rafih further discloses wherein the second softening point temperature is at least 20 degrees Celsius lower than the first softening point temperature (Col 5, Lines 55-61, the material of frame 150 
In regards to Claim 3, Rafih discloses the invention as claimed above.
Rafih further discloses wherein the second softening point temperature is less than 90 degrees Celsius (Col 5, Lines 10-16, the material of channel 102 has a melting point of 145 degrees Fahrenheit). Examiner notes that 145 degrees Fahrenheit is equal to 63 degrees Celsius.
In regards to Claim 4, Rafih discloses the invention as claimed above.
Rafih further discloses wherein the second softening point temperature is from 40 degrees Celsius to about 80 degrees Celsius (Col 5, Lines 10-16, the material of channel 102 has a melting point of 145 degrees Fahrenheit). Examiner notes that 145 degrees Fahrenheit is equal to 63 degrees Celsius.
In regards to Claim 5, Rafih discloses the invention as claimed above.
Rafih further discloses wherein the first softening point temperature is greater than 80 degrees Celsius (Col 5, Lines 55-61, the material of frame 150 has a melting temperature of approximately 515-535 degrees Fahrenheit). Examiner notes 515-535 degrees Fahrenheit is equivalent to 268-280 degrees Celsius.
In regards to Claim 7, Rafih discloses the invention as claimed above.
Rafih further discloses wherein the first material comprises a polyurethane, polycaprolactone, polypropylene, polyester (Col 5, Lines 55-60, the frame 150 can comprise a polymer such as TRITAN™ copolyester), or methacrylate resin.
In regards to Claim 18, Rafih discloses the invention as claimed above.

In regards to Claim 19, Rafih discloses the invention as claimed above.
Rafih further discloses wherein the core 150 (frame 150) comprises a lattice structure extending from the bite pads 158 and arch segment (anterior portion of bite pads 158) (Col 5, Lines 36-38, the lateral frame wall 154 and/or the lingual frame wall 156 can have a material removed to reduce the weight of frame 150. Col 7, Lines 33-34, the bite pads 110,112 can include features that mate or register with the occlusal frame sections 158. Further illustrated in Fig 2).
In regards to Claim 20, Rafih discloses the invention as claimed above.
Rafih further discloses a method of using the dental guard comprising heating the dental guard to a temperature less than the boiling point of water thereby softening at least a portion of the dental guard (Abstract, the channel is deformed to conform to a shape of the accepted teeth upon heating and cooling. Col 5, Lines 15-20, the channel has a melting pint of 145 degrees Fahrenheit) and positioning the dental guard within a user’s mouth so that at least some of the user’s maxillary teeth contact the maxillary surface (Col 4, Lines 45-57, the channel 102 being adapted to receive teeth of a user’s upper jaw).
Examiner notes that while Rafih discloses boiling the device, the temperature of the dental guard does not need to be at the boiling point of water to deform, and can be taken out before the temperature is reached.
In regards to Claim 21, Rafih discloses the method as claimed above.
Rafih further discloses wherein the heating step comprising heating the dental guard to a temperature of about 40 degrees Celsius to about 80 degrees Celsius (Col 5, Lines 2-5, the fins 120 and channel 102 are formed of a material that can soften upon boiling, allowing the fins 120 and the channel 
In regards to Claim 22, Rafih discloses the method as claimed above.
Rafih further discloses comprising molding the softened portion of the dental guard around at least some of the user’s maxillary teeth (Col 5, Lines 2-5, the fins 120 and channel 102 are formed of a material that can soften upon boiling, allowing the fins 120 and the channel 102 to be deformed by the teeth of the upper jaw, so that the channel 102 acquires a seating surface that conforms to the particular dental anatomy of a user).
In regards to Claim 23, Rafih discloses the method as claimed above.
Rafih further discloses permitting the softened portion of the dental guard to cool and harden within the user’s mouth prior to removal of the dental guard (Abstract, the channel is deformed to conform to a shape of the accepted teeth upon heating and cooling).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,903 B2 (Rafih) in view of US 5,865,619 (Cross, III et al., hereinafter referred to as Cross).
In regards to Claim 6, Rafih discloses the invention as claimed above.
Rafih does not further disclose:
wherein the second material comprises polycaprolactone.
Cross teaches an analogous dental guard (Abstract, a performance enhancing and force absorbing dental appliance adapted to lie within the mouth of an athlete), further teaching an analogous outer layer 274 (Impressionable layer 274) having a second material comprising polycaprolactone (polycaprolactone polymer. Col 9, Lines 62-65, the impressionable layer 274 is softenable by heat. In this regard, the impressionable layer 274 preferably comprises about 50% by 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the outer layer, as disclosed by Rafih, to be made of polycaprolactone, as taught by Cross, in order to have a second softening point lower than a first softening point, such that the outer layer is customizable to fit the indentations of the upper and lower posterior teeth and personalizable or custom formable in the arch to fit the palate structure of the user (Cross, Col 3, Lines 26-30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,903 B2 (Rafih) in view of US 2011/0067711 A1 (Jansheshki et al., hereinafter referred to as Jansheshki).
In regards to Claim 8, Rafih discloses the invention as claimed above.
Rafih does not further disclose:
the maxillary occlusal surfaces of one of the bite pads is located within a first plane, at least a portion of the arch segment having a maxilla-facing surface located within a second plane, the relative angle between the first plane and the second plane being from about 20˚ to 50˚.
	Jansheshki teaches an analogous dental guard (Title, Night Time Dental Protector), further teaching a maxillary occlusal surface 28 (bite surface 28) (Paragraph 0040, the dental appliance also includes a formable bite surface 28 which is the contact surface of the formable portion 14, for contact with, for example, the upper teeth of the wearer and a bite surface (not shown) of the bite tray 12) of one of the bite pads 12 (bite tray 12) within a first plane, a portion of an analogous arch segment 24a (buccal side edge 24a) having a maxilla-facing surface located within a second plane, the relative angle between the first plane and the second plane being from about 20˚ to 50˚ (Paragraph 0049, the bite 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle of the maxillary occlusal surface of the bite pad in relation to the arch segment, as taught by Jansheshki, in order to better reflect the shape of the glenoid fossa, thereby aligning the wearer’s teeth and jaw in an anatomically correct positioning, thereby allowing for a more comfortable fit during use (Jansheshki, Paragraph 0049).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,903 B2 (Rafih) in view of US 2007/0254256 A1 (Farrell).
In regards to Claim 9, Rafih discloses the invention as disclosed above.
Rafih does not further disclose:
wherein each of the bite pads has a thickness that is greater than the thickness of at least a portion of the arch segment.
Farrell teaches an analogous dental guard (Title, Oral Appliance. Paragraph 0018, the oral appliance may be a sports guard or a mouthguard), further teaching wherein each of an analogous bite pads 15 (transverse frame members 15) has a thickness that is greater than the thickness of at least a portion of an analogous arch segment 17 (front central region 17) (Paragraph 0177, inner longitudinal member 12 is thickened somewhat along its full length so that it projects up above the horizontal transverse frame members 15. This is shown clearly in Figs 17 and 18. Paragraph 170, there are 
It would have been obvious to one of ordinary skill in the art to modify the bite pads, as disclosed by Rafih, to have a thickness greater than the thickness of at least a portion of the arch segment, as taught by Farrell, in order to correctly positioning the teeth of the upper and lower jaw relative to each other so as to encourage the relaxation of muscles and also the TMJ (Farrell, Paragraph 0077). Rafih further discloses that the relative positioning of the lower and upper jaw can affect both strength and balance (Rafih, Col 1, Lines 14-16).

Claims 10-11, 13-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,903 B2 (Rafih) in view of US 3,496,936 (Gores).
In regards to Claim 10, Rafih discloses the invention as claimed above.
Rafih does not further disclose:
wherein each of the bite pads comprise one or more hinges formed therein that divide the bite pads into respective bite pad segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment.
Gores teaches an analogous dental guard (Title, Mouthguard), further teaching analogous bite pads 14, 16 (posterior portions 14, 16) comprise one or more hinges 24 (slots 24) formed therein (Fig 2, wherein hinges 24 lie within the posterior portions 14, 16) that divide the bite pads into respective bite segments 22 (dentations 22) (Col 2, Lines 40-43, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits or slots 24 extending antero-posteriorly), the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment (Col 2, Lines 12-14, by reason of the shape and resilience of the series of dentations 22, when they contact the teeth 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads as disclosed by Rafih to include hinges that divide the bite pads, as taught by Gores, in order to further improve the shock distribution of the dental guard by providing a cushioning effect that is uniformly and evenly functional between the jaws (Gores, Col 2, Lines 15-16).
In regards to Claim 11, Rafih in view of Gores discloses the invention as claimed above.
Rafih in view of Gores further discloses the one or more hinges 24 comprise an area of reduced thickness in the bite pads (Gores, Col 2, Lines 40-43, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits or slots 24 extending antero-posteriorly. In this way the edges of the dentations are feather-like. Col 2, Lines 27-29, it is preferable that the bottom of channel thickness to the dentations be minimal to insure flexibility of the dentations Fig 4, wherein the trenches of slots 24 represent reduced thickness) for the purpose of enhancing or controlling the conformability of the dentations 22 (Gores, Col 2, Lines 41-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slots as disclosed by Rafih in view of Gores to have one or more hinges comprise an area of reduced thickness in the bite pads, as taught by Gores, in order to further enhance the cushioning effect of the bite pad segments by enhancing or controlling the conformability of the bite pads 22 (Gores, Col 2, Lines 41-43) via shape (Gores, Col 2, Line 11).
In regards to Claim 13, Rafih in view of Gores discloses the invention as claimed above.
Rafih in view of Gores further discloses at least one of the one or more hinges 24 (Gore, slots 24) being of longitudinal configuration relative to at least one of the bite pads (Gores, Col 2, Lines 27-29, it is preferable that the bottom of channel thickness to the dentations be minimal. Although Gores defines the slits to be extending antero-posteriorly (Col 2, Lines 40-41), the trenches of the dentations may also 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinges as disclosed by Rafih in view of Gores to have slits configured longitudinally relative to at least one of the bite pads, as taught by Gores, in order to further increase the flexibility of the dentations (Gores, Col 2, Lines 28-29), further providing a cushioning effect that is evenly and uniformly functional between the jaws (Gores, Col 2, Lines 14-16).
In regards to Claim 14, Rafih in view of Gores discloses the invention as claimed above.
Rafih in view of Gores further discloses at least one of the one or more hinges 24 (Gore, slots 24) being transverse to a longitudinal configuration relative to at least one of the bite pads (Gores, Col 2, Lines 40-44, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits or slots 24 extending antero-posteriorly. Further illustrated in Figs 2 and 4, wherein posterior regions 14, 16 are separated into rectangular grids) for the purpose of insuring flexibility of the dentations (Gores, Col 2, Lines 28-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinges as disclosed by Rafih in view of Gores to have slits configured transverse to a longitudinal configuration relative to at least one of the bite pads, as taught by Gores, in order to further increase the flexibility of the dentations (Gores, Col 2, Lines 28-29), further providing a cushioning effect that is evenly and uniformly functional between the jaws (Gores, Col 2, Lines 14-16).
In regards to Claim 15, Rafih in view of Gores discloses the invention as claimed above.
Rafih in view of Gores further discloses each of the bite pads 12, 14 comprising at least two hinges 24 (slots 24) (Figs 2 and 4, wherein there are at least two lots presented), wherein at least one hinge in each bite pad is of longitudinal configuration relative to the bite pad (Gores, Col 2, Lines 27-29, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinges as disclosed by Rafi in view of Gores to have slits configured longitudinally to and transverse to a longitudinal configuration relative to at least one of the bite pads, as taught by Gores, in order to further increase the flexibility of the dentations (Gores, Col 2, Lines 28-29), further providing a cushioning effect that is evenly and uniformly functional between the jaws (Gores, Col 2, Lines 14-16).
In regards to Claim 16, Rafih in view of Gores discloses the invention as claimed above.
Rafih in view of Gores further discloses the bite pads comprise one or more openings formed therein (Gores, Col 2, Lines 27-29, it is preferable that the bottom of channel thickness to the dentations be minimal to insure flexibility of the dentations. As further illustrated in Figs 2 and 4, there are trenches and peaks in the dentation. As such, the space formed between the peaks may be considered an opening) for the purpose of insuring flexibility to the dentations (Gores, Col 2, Lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinges as disclosed by Rafih in view of Gores to have bite pads comprising one or more openings formed therein, as taught by Gores, in order to further increase the flexibility of the dentations 
In regards to Claim 17, Rafih in view of Gores discloses the invention as claimed above.
Rafih in view of Gores further discloses the bite pads 12, 14 comprise a positioning element 18 (Gores, channel 18) located in a posterior portion of each bite pad (Gores, Col 1, Lines 52-55, a channel 18 is formed in the base member 10 and is shaped to fit the wearer’s jaw. Further illustrated in Figs 1-4, wherein channel 18 extends as posterior as the bite pads) and extending from the maxillary occlusal surface of each bite pad (Gores, Col 1, Lines 60-63, usually such a mouthguard 10 is worn on the upper jaw), the positioning element being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar (Gores, Col 1, Lines 50-55, a channel 18 is formed in the base member 10 and is shaped to fit the wearer’s jaw. The walls of the channel overlie to sides of the teeth, inside and out, and may cover a portion of the gums as desired. Further, because the channel 18 may be found along posterior portion 14, 16, the channel may receive a maxillary molar) for the purpose of fitting the oral appliance to a wearer’s jaw (Gores, Col 1, Lines 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pad as disclosed by Rafih in view of Gores to include a positioning element for receiving a maxillary molar, as taught by Gores, in order to further the stability of the oral appliance by fitting to a wearer’s jaw (Gores, Col 1, Lines 52-54).
In regards to Claim 24, Rafih discloses a dental guard (Title, Oral Appliance for Improving Strength and Balance) comprising:
a core 150 (frame 150) from a first material (Col 5, Lines 55-60, the frame can comprise a copolymer material) having a first softening point temperature (inherent to materials), the core comprising a pair of continuous bite pads 158 (occlusal section 158, as illustrated in Annotated Fig 1B) interconnected by an anterior arch segment (Annotated Fig 1B, wherein the anterior arch segment 
an outer layer 102 (channel 102) overmolded onto the core (Col 5, Lines 30-32, a frame 150 is nested within and provides rigidity to the then over-molded thermos-plastic material 101 that forms the walls 104, 106, 108 of the channel 102) and substantially covering the maxillary and mandibular occlusal surfaces 158 of the pair of bite pads (Col 5, Lines 30-32, a frame 150 is nested within and provides rigidity to the then over-molded thermos-plastic material 101 that forms the walls 104, 106, 108 of the channel 102. Col 4, Lines 45-57, the channel 102 being adapted to receive teeth of a user’s upper jaw. Col 7, the bite pads 110, 112 deform and displace around the teeth as the bite surface of the lower jaw contacts the bite pads 110, 112. Col 7, Lines 29-31, the bite pads 110, 112 each include a core 160, 162 encapsulated by a skin, which is optionally further encapsulated by the over-molded material  101), the outer layer being formed from a second material (Col 5, Lines 7-10, the channel 102 and the fins 120 can be formed of a thermos-plastic material such as EVA) having a second softening point temperature that is less than the first softening point temperature (Col 5, Lines 47-50, the frame 150 can comprise a material having a higher melting temperature or softening point than the over-molded thermos-plastic material), the outer layer defining, at least in part, a maxillary surface adapted to contact maxillary teeth of a user (Col 4, Lines 45-57, the channel 102 being adapted to receive teeth of a user’s upper jaw).
Rafih does not further disclose:
wherein each of the bite pad comprise one or more hinges formed therein that divide the bite pads into respective bite segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment, the one or more hinges comprising a pair of superposed trenches, one trench being formed in the maxillary occlusal surface of the bite pads and the other trench being formed in the mandibular occlusal surface of the bite pads, the second material filling the superposed trenches.
However, Rafih teaches hinges 120 (fins 120), which are formed along channel 102 (Col 5, Lines 1-2) that divide the channel into channel segments (Col 6, Lines 15-20, the fins 120a-120g each have a V-shaped groove 123a-123g that guides an individual tooth relative to the channel 102 and relative to the spaces between fins 120a-120g so that the oral appliance 100 seats on the upper jaw of the user), the one or more fins permitting pivoting of at least one fin relative to another fin (Col 9, Lines 31-33, the left and right channels 302 each include four fins 320a-320d that deform along with a portion of the channel 302. Because the fins are softened, they can pivot relative to one another), the one or more fins comprising a pair of superposed trenches 121 (compound slope), one trench being formed in the maxillary occlusal surface of the channel (Col 6, Lines 6-8, the upper surface 121a-121g having a compound slope that can help guide teeth when the user places the oral appliance in the mouth) for the purpose of deforming the channel 102 such that a deep seating surface for a tooth can be formed for improved retention (Col 6, Lines 1-3).
Gores teaches an analogous dental guard (Title, Mouthguard), further teaching analogous bite pads 14, 16 (posterior portions 14, 16) comprise one or more hinges 24 (slots 24) formed therein (Fig 2, wherein hinges 24 lie within the posterior portions 14, 16) that divide the bite pads into respective bite segments 22 (dentations 22) (Col 2, Lines 40-43, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits or slots 24 extending antero-posteriorly), the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment (Col 2, Lines 12-14, by reason of the shape and resilience of the series of dentations 22, when they contact the teeth 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads as disclosed by Rafih to include hinges that divide the bite pads, as taught by Gores, in order to further improve the shock distribution of the dental guard by providing a cushioning effect that is uniformly and evenly functional between the jaws (Gores, Col 2, Lines 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date to one of ordinary skill in the art to modify the bite pads of Rafih to include one or more hinges which may pivot relative to one another, as taught by Rafih in view of Gores, in order to further improve the shock distribution of the dental guard by providing a cushioning effect that is uniformly and evenly functional between the jaws (Gores, Col 2, Lines 15-16). The structure would also impart some stiffness, in order to resist excessively and/or permanently deforming when placed in the mouth of a user and the user clenches his or her jaws (Rafih, Col 5, Lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to one of ordinary skill in the art to modify the bite pads of Rafih in view of Gores to comprise superposed trenches formed in the maxillary occlusal surface and in the mandibular occlusal surface, as taught by Rafih, in order to create a seating surface for a teeth aligned on both maxillary and mandibular jaws to improve retention (Rafih, Col 6, Lines 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to one of ordinary skill in the art to modify the trenches, as disclosed by Rafih in view of Gores, to have the second material filling the superposed trenches, as taught by Rafih, in order to create a deeply seated surface for a tooth for further improved retention, because the second material deforms to the shape of an individual’s tooth (Rafih, Col 5, Lines 1-5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 9,022,903 B2 (Rafih) in view of US 3,496,936 (Gores) and further in view of US 2009/0165805 A1 (Syrop et al., hereinafter referred to as Syrop).
In regards to Claim 12, Rafih view of Gores discloses the invention as claimed above.
Rafih in view of Gores further discloses an area of reduced thickness 24 (slots 24) in the bite pads comprises trenches (Gores, Col 2, Lines 40-43, dentations may be divided into juxtaposed sections as best seen in Figs 2-4 by means of slits or slots 24 extending antero-posteriorly. In this way the edges of the dentations are feather-like. Fig 4, wherein the trenches of slots 24 represent reduced thickness), one of the trenches being formed in the mandibular occlusal surface (Col 1, Lines 35-45, wherein Fig 2 and 4 are on the underside of the mouthguard. Col 1, Lines 60-63, usually such a mouthguard 10 is worn on the upper jaw, but, obviously, it may be worn on the lower jaw) for the purpose of contacting the teeth of the opposed jaw, flexing and conforming to the tooth contours to provide a cushioning effect (Gores, Col 2, Lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify bite pads as disclosed by Rafih in view of Gores to comprise trenches, as taught by Gores, in order to further absorb and distribute shock by contacting the teeth of the opposed jaw, flexing and conforming to the tooth contours to provide a cushioning effect (Gores, Col 2, Lines 12-15).
Rafih in view of Gores does not further disclose:
a pair of superposed trenches, one of the trenches being formed in the maxillary occlusal surface.
Syrop teaches an analogous dental guard (Title, mouth guard), further teaching analogous bite pads 140, 240, 160, 260 (upper bite pads 140, 240, lower bite pads 160, 260), having a pair of superposed trenches 110b (grooves 110b) (Paragraph 0028, the bite surfaces are preferably provided with a cushioning texture or contour 110. Paragraph 0031, a user places the mouth guard 50 into the mouth and bites down on the bite pads such that the upper teeth 400 contact the upper bite pads 140, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads as disclosed by Rafih in view of Gores to have trenches superposed on each other, with one of the trenches formed in the maxillary occlusal surface, as taught by Syrop, in order to further provide a cushion-like seal for the user, such that the trenches aid in maintaining the user’s teeth in gripping contact with the bite surfaces, while at the same time reducing the surface area in contact with the teeth (Syrop, Paragraph 0028).

Claim 24 is ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,903 B2 (Rafih) in view of US 7,954,496 B2 (Jansheshki et al., hereinafter referred to as Jansheshki) and US 2007/0254256 A1 (Farrell).
In regards to Claim 24, Rafih discloses a dental guard (Title, Oral Appliance for Improving Strength and Balance) comprising:
a core 150 (frame 150) from a first material (Col 5, Lines 55-60, the frame can comprise a copolymer material) having a first softening point temperature (inherent to materials), the core comprising a pair of continuous bite pads 158 (occlusal section 158, as illustrated in Annotated Fig 1B) interconnected by an anterior arch segment (Annotated Fig 1B, wherein the anterior arch segment connects the two sides together) comprising opposed maxillary and mandibular occlusal surfaces (Col 5, Lines 65-67, the user will bite down approximately to the occlusal frame sections 158 to establish a gap between the biting surface of the upper and lower jaws. Abstract, a neuromuscular oral appliance 
an outer layer 102 (channel 102) overmolded onto the core (Col 5, Lines 30-32, a frame 150 is nested within and provides rigidity to the then over-molded thermos-plastic material 101 that forms the walls 104, 106, 108 of the channel 102) and substantially covering the maxillary and mandibular occlusal surfaces 158 of the pair of bite pads (Col 5, Lines 30-32, a frame 150 is nested within and provides rigidity to the then over-molded thermos-plastic material 101 that forms the walls 104, 106, 108 of the channel 102. Col 4, Lines 45-57, the channel 102 being adapted to receive teeth of a user’s upper jaw. Col 7, the bite pads 110, 112 deform and displace around the teeth as the bite surface of the lower jaw contacts the bite pads 110, 112. Col 7, Lines 29-31, the bite pads 110, 112 each include a core 160, 162 encapsulated by a skin, which is optionally further encapsulated by the over-molded material  101), the outer layer being formed from a second material (Col 5, Lines 7-10, the channel 102 and the fins 120 can be formed of a thermos-plastic material such as EVA) having a second softening point temperature that is less than the first softening point temperature (Col 5, Lines 47-50, the frame 150 can comprise a material having a higher melting temperature or softening point than the over-molded thermos-plastic material), the outer layer defining, at least in part, a maxillary surface adapted to contact maxillary teeth of a user (Col 4, Lines 45-57, the channel 102 being adapted to receive teeth of a user’s upper jaw).
Rafih does not further disclose:
wherein each of the bite pad comprise one or more hinges formed therein that divide the bite pads into respective bite segments, the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment, the one or more hinges comprising a pair of superposed trenches, one trench being formed in the maxillary occlusal surface of the bite pads and the other trench being formed in the mandibular occlusal surface of the bite pads, the second material filling the superposed trenches.
Jansheshki teaches an analogous dental guard (Title, Dental Guard), further teaching an analogous bite pad 12 (U-shaped base member 12) comprising one or more hinges 20 (horizontal notches 20) formed therein that divide the bite pads into respective bite segments (Fig 2A, wherein the bite segments 20a, 20b, 20c divide the horizontal base member 12a into segments), the one or more hinges permitting pivoting of at least one bite pad segment relative to another bite pad segment (Col 4, Lines 26-32, the horizontal portion 12a of the base member 12 includes horizontal notches 20a, 20b and 20c extending from an inner edge of the horizontal portion 12a to points adjacent the inner surface of the vertical peripheral portion 12b. These notches 20a-20c allow the base member 12 to flex in the horizontal plane without distortion of the horizontal portion 12a), the one or more hinges comprising trenches (the cuts in notches 20) for the purpose of flexing to allow a comfortable fit in mouths of various sizes (Col 4, Lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads as disclosed by Rafih to include hinges, as taught by Jansheshki, in order to allow the bite pad to flex without distorting the bite pad, thereby providing a comfortable fit in mouths of various sizes (Col 4, Lines 26-32).
Rafih in view of Jansheshki does not further disclose:
the one or more hinges comprising a pair of superposed trenches, one trench being formed in the maxillary occlusal surface of the bite pads and the other trench being formed in the mandibular occlusal surface of the bite pads, the second material filling the superposed trenches.
Farrell teaches an analogous dental guard (Title, oral appliance) further teaching an analogous bite pad 2 (base member 2) having one or more hinges comprising a pair of superposed trenches 55, 57 (cut-outs 55, 57), one trench 55 being formed in the maxillary occlusal surface of the bite pads 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hinges, as disclosed by Rafih in view of Jansheshki, to include the trenches as taught by Farrell, in order to avoid soft  tissue (specifically, a tendon) in the general area, thereby increasing comfort for the user (Farrell, Paragraph 0141). The trench would further allow the bite pad to flex due to flex without distorting the bite pad, thereby providing a comfortable fit in mouths of various sizes (Col 4, Lines 26-32).
Rafih in view of Jansheshki and Farrell does not further disclose:
the second material filling the superposed trenches.
However, Rafih in view of Jansheshki and Farrell discloses the bite pad 150 (frame 150) “nested within the over-molded thermos-plastic material 101” (Rafih, Col 5, Lines 30-32) in order to provide rigidity to the soft, deformable mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the trenches, as disclosed by Rafih in view of Jansheshki and Farrell, to fill the superposed trenches with the second material filling, as taught by Rafih, in order to maintain the deep seating surface enabled by the second material (Rafih, Col 5, Lines 1-10) while imparting the flexure of a rigid core to the device (Rafih, Col 5, Lines 30-32). This protects against undesirable and/or unintended deformation of the dental guard after heating (Rafih, Col 5, Lines 50-52).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,903 B2 (Rafih).
In regards to Claim 25, Rafih discloses a dental guard (Title, Oral Appliance for Improving Strength and Balance) comprising:
a core 150 (frame 150) from a first material (Col 5, Lines 55-60, the frame can comprise a copolymer material) having a first softening point temperature (inherent to materials), the core comprising a pair of continuous bite pads 158 (occlusal section 158, as illustrated in Annotated Fig 1B) interconnected by an anterior arch segment (Annotated Fig 1B, wherein the anterior arch segment connects the two sides together) comprising opposed maxillary and mandibular occlusal surfaces (Col 5, Lines 65-67, the user will bite down approximately to the occlusal frame sections 158 to establish a gap between the biting surface of the upper and lower jaws. Abstract, a neuromuscular oral appliance comprises a channel with a base adapted to accept teeth from one of an upper and a lower jaw. Further illustrated in Figs 2 and 3, wherein the top and bottom side of the frame 150 allows for occlusal surfaces from both jaw bones); and
an outer layer 102 (channel 102) overmolded onto the core (Col 5, Lines 30-32, a frame 150 is nested within and provides rigidity to the then over-molded thermos-plastic material 101 that forms the walls 104, 106, 108 of the channel 102) and substantially covering the maxillary and mandibular occlusal surfaces 158 of the pair of bite pads (Col 5, Lines 30-32, a frame 150 is nested within and provides rigidity to the then over-molded thermos-plastic material 101 that forms the walls 104, 106, 108 of the channel 102. Col 4, Lines 45-57, the channel 102 being adapted to receive teeth of a user’s upper jaw. Col 7, the bite pads 110, 112 deform and displace around the teeth as the bite surface of the lower jaw contacts the bite pads 110, 112. Col 7, Lines 29-31, the bite pads 110, 112 each include a core 160, 162 encapsulated by a skin, which is optionally further encapsulated by the over-molded material  101), the outer layer being formed from a second material (Col 5, Lines 7-10, the channel 102 and the fins 120 can be formed of a thermos-plastic material such as EVA) having a second softening point temperature that is less than the first softening point temperature (Col 5, Lines 47-50, the frame 150 can comprise a 
wherein the dental guard comprises a positioning element 121 (rounded upper surface 121 of fins 120) located in a posterior portion of the dental guard (Fig 2, wherein the fins 120 extend from the anterior to the posterior section of channel 102) and extending from the maxillary occlusal surface of the dental guard (Col 5, Lines 4-5, the fins 120 and the channel 102 to be deformed by the teeth of the upper jaw), the positioning element being adapted to receive in the occlusal groove between the buccal and lingual cusps of a maxillary molar (Col 6, Lines 4-10, the fins 120a-120g each have a rounded upper surface 121a-121g extending between a pair of sidewalls, the upper surface 121a-121g having a compound slope that can help guide teeth when the user places the oral appliance in the mouth) prior to fitting of the dental guard into a user’s mouth (Col 5, Lines 1-7, the fins 120 are formed of a material that can soften upon boiling, allowing the fins 120 to be deformed by the teeth of the upper jaw. The positioning element 120 is configured for being received upon reaching softening temperature),
wherein the positioning element 121 is located on a peaked segment 120 (fins 120) of the bite pad posterior portion (Fig 2, wherein the positioning element 121 is on the fins 120), the peaked segment being formed by intersecting upward-sloping segments (Col 6, Lines 16-18, the fins 120a-120g each have a V-shaped groove 123a-123g that guides an individual tooth relative to the channel 102 and relative to the spaces between fins 120a-120g so that the oral appliance 100 seats on the upper jaw of the user).
Rafih does not further disclose:
wherein the bite pads comprise a positioning element.
However, Rafih further discloses the core 150 (frame 150) is nested within and provides rigidity to the then over-molded thermos-plastic material 101 for the purpose of reinforcing the oral appliance 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads, as disclosed by Rafih, to comprise a positioning element instead of the channel 102, as taught by Rafih, in order to avoid the undesirable, unintended, and/or excessive deformation of the positioning element (Col 5, Lines 30-60).

Claim 25 is ALTERNATIVELY rejected under 35 U.S.C. 103 as being unpatentable over US 9,022,903 B2 (Rafih) in view of US 8,678,010 B2 (Wright).
ALTERNATIVELY, in regards to Claim 25, Rafih discloses a dental guard (Title, Oral Appliance for Improving Strength and Balance) comprising:
a core 150 (frame 150) from a first material (Col 5, Lines 55-60, the frame can comprise a copolymer material) having a first softening point temperature (inherent to materials), the core comprising a pair of continuous bite pads 158 (occlusal section 158, as illustrated in Annotated Fig 1B) interconnected by an anterior arch segment (Annotated Fig 1B, wherein the anterior arch segment connects the two sides together) comprising opposed maxillary and mandibular occlusal surfaces (Col 5, Lines 65-67, the user will bite down approximately to the occlusal frame sections 158 to establish a gap between the biting surface of the upper and lower jaws. Abstract, a neuromuscular oral appliance comprises a channel with a base adapted to accept teeth from one of an upper and a lower jaw. Further illustrated in Figs 2 and 3, wherein the top and bottom side of the frame 150 allows for occlusal surfaces from both jaw bones); and
an outer layer 102 (channel 102) overmolded onto the core (Col 5, Lines 30-32, a frame 150 is nested within and provides rigidity to the then over-molded thermos-plastic material 101 that forms the walls 104, 106, 108 of the channel 102) and substantially covering the maxillary and mandibular occlusal 
wherein the bite pads 158 comprise a positioning element 110, 112 (bite pads 110, 112) located in a posterior portion of each bite pad (Col 7, Lines 32-33, the bite pads 110, 112 can include features that mate or register with the occlusal frame sections 158. Col 7, Lines 17-20, the bite pads 110, 112 extend preferably and approximately from the first molar to the first bicuspid on opposite sides of the upper jaw), the positioning element being adapted to be received in the occlusal groove (Col 7, Lines 32-33, the bite pads 110, 112 can include features that mate or register with the occlusal frame sections 158) between the buccal and lingual cusps of a molar  (Col 7, Lines 17-20, the bite pads 110, 112 extend preferably and approximately from the first molar to the first bicuspid on opposite sides of the upper jaw. Col 7, Lines 64-66, the bite pads 110-112 deform and displace around the teeth as the bite surface of the lower jaw contacts the bite pads 110, 112. The bite pads 110, 112 sufficiently yield to the teeth) prior to fitting of the dental guard into a user’s mouth (Col 7, Lines 25-33, the bite pads 110,112 each include a core 160, 162 encapsulated by a skin, which is optionally further encapsulated by the over-
Rafih does not further disclose:
wherein the bite pads comprise a positioning element extending from the maxillary occlusal surface of each bite pad, the positioning element being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar,
wherein the positioning element is located on a peaked segment of the bite pad posterior portion, the peaked segment being formed by intersecting upward-sloping bite pad segments.
Wright teaches an analogous dental guard (Title, Mouthguard with Magnetic Tethering), further teaching analogous bite pads 140 (interior tray portion 140) (Col 5, Lines 42-45, interior tray portion 140 made of a semi-rigid material on which the molars and incisor teeth will contact during and after initial fitting) comprise a positioning element 130, 131 (rear internal scaffolds 130, 131) located in a posterior portion of each bite pad (Col 3, Lines 15-17, wherein the exoskeleton comprises front and rear interior scaffold structures having a predetermined height above a bottom of the U-shaped tapered base selected to contact incisor and molar teeth) and extending from the maxillary occlusal surface of each bite pad (Figs 1 and 2, wherein the scaffolds 130 and 131 are shown. Fig 1 is labeled as a top view. The scaffolds contact a maxillary occlusal surface), the positioning element 130 being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar (Col 3, Lines 15-17, wherein the exoskeleton comprises front and rear interior scaffold structures having a predetermined height above a bottom of the U-shaped tapered base selected to contact incisor and molar teeth),
wherein the positioning element 130, 131 is located on a peaked segment of the bite pad posterior portion (Col 6, Lines 9-10, the rear right/left interior scaffolds 130/131 may be oriented at rear interior scaffold centerline angle 12.5 degrees. Col 2-3, Lines 67-3, scaffolds at experimentally 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bite pads, as disclosed by Rafih, to include a positioning element located in a posterior portion of each bite pad, as taught by Wright, in order to ensure a proper tooth and jaw positioning for a wide population of users (Wright, Col 2-3, Lines 67-3). Rafih further states that an appliance to position the jaws relative to one another can increase both strength and balance (Rafih, Col 1, Lines 16-19) when the facial muscles are generally at minimal tension (Rafih, Col 8, Lines 4-5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
                                                                                                                                                                                 /W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        17 May 2021



/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786